Citation Nr: 0410307	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  02-17 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel

INTRODUCTION

The veteran had active service from August 1969 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision issued in June 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that granted service connection for PTSD and 
assigned an initial evaluation of 50 percent, effective May 14, 
1998. 

In his March 2002 notice of disagreement, the veteran stated that 
during a PTSD panic attack, he was involved in an automobile 
accident.  He stated that due to resulting injuries he was unable 
to work.  If the veteran desires to pursue a claim of entitlement 
to benefits based on such injuries he should so inform the RO such 
that appropriate action may be taken. 

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran contends that his PTSD symptomatology has worsened and 
as such, he is entitled to an initial rating in excess of 50 
percent.  He claims that his PTSD is manifested by withdrawal from 
people and crowds, panic attacks three to four times a week, 
nervousness, depression, nightmares, and difficulty sleeping.  He 
also claims that the medication he is taking for his PTSD symptoms 
is losing its effectiveness.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), and its implementing regulations, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003), are applicable to the 
veteran's claim of entitlement to an initial rating in excess of 
50 percent for PTSD. 

Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency, such as medical and 
other records from VA medical facilities.  VA will end its efforts 
to obtain these records only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  

In his March 2002 notice of disagreement, the veteran stated that 
he was currently being treated at the mental health clinic at the 
VA Hospital in Huntington, West Virginia.  The most recent 
treatment report from the Huntington VA Medical Center contained 
in the claims file is dated in March 2001.  Also, there is a June 
2001 progress note from the veteran's social worker at the 
Huntington Vet Center indicating that the veteran was scheduled to 
have individual therapy once a month.  And, the treatment reports 
contained in the claims file reference the fact that the veteran 
was receiving medication and PTSD group therapy from the 
Prestonburg Primary Care Clinic.  These relevant records are not 
contained in the claims file.  The veteran's level of disability 
since the effective date of the grant of service connection (here, 
May 1998) is central to the initial rating for PTSD.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, prior to 
adjudication of this claim, the identified records should be 
obtained from the Huntington VA Hospital/Medical Center, 
Huntington Vet Center, and Prestonburg Primary Care Clinic.  
Additionally, while on remand, any outstanding records of other 
relevant medical treatment, specifically those since May 1998, 
should be obtained for consideration in connection with the 
veteran's appeal.  The Board also notes that the veteran has 
identified receipt of Social Security Administration benefits.  
Records relevant to any disability determination made or medical 
records relied on in reaching such determination should be 
associated with the claims file.

The veteran has not been afforded a psychiatric VA examination for 
compensation purposes since May 2002.  Since that time, the 
veteran has submitted statements and referenced VA treatment 
records suggesting that his psychiatric disability has, in fact, 
increased in severity.  Additionally, at the May 2002, the VA 
examiner did not review the claims file.  The Board notes that the 
examiner reviewed the electronic record at the Huntington VA 
Medical Center, however, it is unclear if all pertinent records 
were contained in the electronic file.  Furthermore, there appears 
to be conflicting medical evidence regarding the severity of the 
veteran's ability to function psychologically, socially, and 
occupationally.  The May 2002 assigned a Global Assessment of 
Functioning (GAF) score of 55.  However, a June 2001 treatment 
note from the veteran's social worker from the Huntington Vet 
Center indicates that the veteran's GAF score at that time was 41 
and his GAF of the prior year was 45.  Also, a January 2000 
treatment report reflects that the veteran's GAF score was 51.  As 
such, and since additional treatment records are being obtained, a 
contemporary examination is needed to properly determine the 
nature and extent of manifested PTSD symptoms.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file and ensure that all 
notification and development action required by the VCAA and its 
implementing regulations is completed consistent with all 
governing legal authority.  Such action should include informing 
the veteran of the type of evidence needed to support his rating 
claims based on governing diagnostic criteria, informing him 
whether he or VA is responsible for obtaining such evidence, and 
requesting him to submit all relevant evidence in his possession.  
The RO should specifically advise the veteran of all potentially 
applicable diagnostic criteria relevant to determining the 
appropriate evaluation for his PTSD.  

2.  Insofar as the veteran did not complete the relevant portion 
of his Form 9, the RO should also contact him and inquire as to 
whether he desires a personal hearing in connection with his 
appeal; the RO should take appropriate follow-up action in this 
regard.

3.  The veteran should be requested to identify all VA and non-VA 
medical providers, specifically those since May 1998, who have 
examined or treated him for PTSD.  The RO should take the 
appropriate steps to assist the veteran in obtaining any 
identified records, specifically from the Huntington VA 
Hospital/Medical Center, the Huntington Vet Center, and 
Prestonburg Primary Care Clinic, which are not already in the 
claims file.

4.  The RO should obtain from the Social Security Administration 
the records pertinent to the appellant's claim for Social Security 
disability benefits as well as the medical records relied upon 
concerning that claim.

5.  After the above has been accomplished, the RO should make 
arrangements for the veteran to be afforded a VA psychiatric 
examination to determine the current degree of severity of his 
PTSD.  In offering his or her opinions, the examiner should review 
the claims file, to include all records received as a result of 
the above development as well as the January 2000 Huntington VA 
Hospital/Medical Center assessment, the June 2001 assessment by 
the veteran's social worker, and the May 2002 VA examination 
report.  The examiner should identify the nature, frequency and 
severity of all current manifestations of PTSD.  In addition, the 
examiner should provide a GAF score with an explanation of the 
significance of the score assigned.  The examiner is requested to 
provide an opinion concerning the overall degree of social and 
industrial impairment resulting from the veteran's service-
connected PTSD, to include whether it renders the veteran 
unemployable.  The rationale for all opinions expressed must be 
provided.

6.  After completing the above action, the veteran's rating claim 
should be readjudicated, based on the entirety of the evidence, 
with consideration of the propriety of staged ratings pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999).  If the claim is not 
granted to the veteran's satisfaction, he and his representative 
should be provided with a supplemental statement of the case.  An 
appropriate period of time should be allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



